DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (US 2016/0243820) and further in view of Moshel (US 2018/0120094).
With regard to claim 1, Yanaka discloses a method for printing an image onto a recording medium (10) in n swaths in accordance with an image file comprising a gloss map, n being an integer of at least 2, wherein the method comprises the steps of:
determining a total ink volume to be printed on a first area of the recording medium, thereby determining the total thickness of the ink layers to be printed for said first area [controlling/ 
setting an ink volume to be printed for each swath for said first area, thereby setting an ink volume distribution for said first area [Fig. 13-15];
jetting an ink with a first volume in a first swath for said first area [Para. 0105; Fig. 13]; jetting an ink with a second volume in a second swath for said first area, wherein the second volume may be different than the first volume [Para. 0105; Figs. 13-15];
jetting an ink with a third volume in m swaths, wherein m = n - 2, and wherein the third volume may be different from the first volume and/or the second volume [Para. 0105; Figs. 13-15]; and curing the jetted ink [UV curing; Para. 0094],
wherein the sum of the first volume, the second volume and the third volume equals the total ink volume [Para. 0107],
Yanaka does not disclose determining a gloss level for said first area from the gloss map and determining an ink layer thickness profile for said first area based on the determined gloss level.
However, Moshel teaches determining a gloss level for a first area from a gloss map [Para. 0046] and determining an ink layer thickness profile for said first area based on the determined gloss level [Abstract; Para. 0009, 0050 0027, Figs. 3b].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a gloss level and an ink layer based on the gloss level with the method of Yanaka in order to monitor film thickness.
With regard to claim 2, Yanaka's modified method for printing an image discloses all the limitations of claim 1 but Yanaka modified does not disclose wherein the first volume in the first swath is lower than the second volume in the second swath.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to jet an ink of a first volume in a first swath lower than a second volume of ink
jetted in a second swath, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 3, Yanaka's modified method for printing an image discloses all the limitations of claim 1 and Yanaka also discloses wherein the first volume in the first swath (14 pi) is higher than the second volume in the second swath (7 pi) [Fig. 15].
With regard to claim 4, Yanaka's modified method for printing an image discloses all the limitations of claim 1 and Yanaka also discloses wherein the first volume in the first swath (10.5) is essentially the same as the second volume in the second swath (10.5) [Fig. 14].
	With regard to claims 5-8, Yanaka's modified method for printing an image discloses all the limitations of claims 1-4 respectively and Yanaka also discloses wherein the jetted ink is cured after the first swath is jetted and before the second swath is jetted [moving in the forward direction, UV light from emitter unit (13A) cures the ink; Para. 0089].
With regard to claim 9, Yanaka's modified method for printing an image discloses all the limitations of claim 1 but Yanaka modified does not disclose wherein the jetted ink is cured only after jetting the nth swath.
Yanaka teaches wherein the jetted ink is cured after jetting the first swath.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to cure jetted ink only after jetting the nth swath, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
claims 10-12, Yanaka's modified method for printing an image discloses all the limitations of claim 2-4 respectively and Yanaka also discloses wherein the jetted ink is cured after the first swath is jetted and before the second swath is jetted.
With regard to claims 13-16, Yanaka's modified method for printing discloses all the limitations of claim 1 and Yanaka also discloses a printer (100) for printing an image onto a recording medium (10) [Para. 0036], wherein the printer comprises:
a printhead (12) for jetting an ink composition (Bk, Cy, Ma, Ye Cl, Wh) [Para. 0035] onto a recording medium;
a radiation source (13A/13B) [emitter unit; Para. 0036] for curing the ink composition jetted onto the recording medium by the printhead; and
a control (120) configured to perform the modified method according to claims 1-4.
With regard to claim 17, Yanaka's modified method for printing using the printer of Yanaka discloses all the limitations of claim 13 and Yanaka also discloses wherein the radiation source for curing the ink composition is a UV radiation source [UV light; Para. 0036],
With regard to claim 18, Yanaka's modified method for printing using the printer of Yanaka discloses all the limitations of claim 17 and Yanaka also discloses wherein the UV radiation source is a UV LED lamp [Para. 0041].
With regard to claim 19, Yanaka discloses a method for printing an image onto a recording medium (10) in n swaths in accordance with an image file comprising a gloss map, n being an integer of at least 2, wherein the method comprises the steps of:
determining a total colored ink [Bk, Cy, Ma or Ye] volume to be printed on a first area of the recording medium, thereby determining the total thickness of the ink layers to be printed for said first area [controlling/ adjusting total ink droplet volumes, the thickness of the layers can also be determined/fixed; Para. 0107; Fig. 17];

jetting a colored ink [Bk, Cy, Ma or Ye] with a first volume in a first swath for said first area [Para. 0105; Fig. 13]; jetting an ink with a second volume in a second swath for said first area, wherein the second volume may be different than the first volume [Para. 0105; Figs. 13-15];
jetting a colored ink [Bk, Cy, Ma or Ye] with a third volume in m swaths, wherein m = n - 2, and wherein the third volume may be different from the first volume and/or the second volume [Para. 0105; Figs. 13-15]; and curing the jetted ink [UV curing; Para. 0094],
wherein the sum of the first volume, the second volume and the third volume equals the total ink volume [Para. 0107],
Yanaka does not disclose determining a gloss level for said first area from the gloss map and determining an ink layer thickness profile for said first area based on the determined gloss level.
However, Moshel teaches determining a gloss level for a first area from a gloss map [Para. 0046] and determining an ink layer thickness profile for said first area based on the determined gloss level [Abstract; Para. 0009, 0050 0027, Figs. 3b].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a gloss level and determine an ink layer based on the gloss level with the method of Yanaka in order to monitor film thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853